NOT FOR PUBLICATION                            FILED
                    UNITED STATES COURT OF APPEALS                         OCT 2 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 16-30259

                Plaintiff-Appellee,             D.C. No. 2:16-cr-00050-WFN

 v.
                                                MEMORANDUM*
MICK CHI CAWSTON,

                Defendant-Appellant.

                  Appeal from the United States District Court
                     for the Eastern District of Washington
                 Wm. Fremming Nielsen, District Judge, Presiding

                          Submitted September 26, 2017**

Before:      SILVERMAN, TALLMAN, and N.R. SMITH, Circuit Judges.

      Mick Chi Cawston appeals from the district court’s judgment and challenges

the 18-month sentence imposed following his guilty-plea conviction for assault

resulting in substantial bodily injury, in violation of 18 U.S.C. §§ 113(a)(7) and

1153. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      For the first time on appeal, Cawston argues that the district court

procedurally erred by failing to sufficiently explain the sentence. We review for

plain error, see United States v. Valencia-Barragan, 608 F.3d 1103, 1108 (9th Cir.

2010), and conclude that there is none. The record reflects that the district court

considered Cawston’s sentencing arguments and adequately explained its reasons

for selecting an 18-month term, including the need to protect the public and to

afford deterrence. See United States v. Carty, 520 F.3d 984, 992 (9th Cir. 2008)

(en banc).

      Cawston also contends that his sentence is substantively unreasonable. The

district court did not abuse its discretion. See Gall v. United States, 552 U.S. 38,

51 (2007). The district court varied downward from the correctly calculated

guideline range in order to account for the mitigating circumstances in Cawston’s

case. This decision reflects that, contrary to Cawston’s argument, the court did not

place undue weight on the guidelines range in selecting the sentence. Moreover,

the sentence is substantively reasonable in light of the 18 U.S.C. § 3553(a) factors

and the totality of the circumstances, including the seriousness of the offense and

Cawston’s multiple pretrial release violations. See Gall, 552 U.S. at 51.

      AFFIRMED.




                                          2                                    16-30259